DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/0021 was filed after the mailing date of the application on 9/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the refrigerant circulation device comprising: a recovery catalyst that is arranged so as to be capable of contacting the refrigerant in the refrigerant circulation circuit”, “the recovery catalyst is arranged in the return passage or around the driving machine” and “arranging a recovery catalyst to a region of the refrigerant circulation circuit where an operation temperature of the refrigerant is 150.degree. C. or higher” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites the legal phraseology “The objective of the present invention”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claims 1 and 5 recites “a refrigerant” in lines 3-4 of claim 1 and line 4 of claim 5. There is insufficient antecedent basis for this limitation and for examination purposes the limitation is interpreted to recite -- the refrigerant --.
Claims 1 and 5 recites “the initial refrigerant” in line 8 of claim 1 and line 10 of claim 5. There is insufficient antecedent basis for this limitation and for examination purposes the limitation is interpreted to recite -- the refrigerant --.
Claims 2-4 and 6-8 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a recovery catalyst” in claims 1 and 5 and “ a driving machine” in claims 4 and 8
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  a  The driving machine is an electric motor (paragraph 0040 of the published application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al (US 20160200955).
Regarding claim 1, Ueda teaches a refrigerant circulation device (1) in which a refrigerant circulation circuit (a refrigerant circulation circuit, paragraph 0049) for circulating a refrigerant (refrigerant, paragraph 0049) is formed by connecting a compressor (2), a condenser (3), an expansion valve (4), and an evaporator (5) through primary pipes (series of pipes, paragraph 0049), and the refrigerant circulation circuit is charged with the refrigerant containing hydrofluoroolefin or hydrochlorofluoroolefin having a carbon-carbon double bond in a molecular structure (a hydrofluoroolefin (HFO) or hydrochlorofluoroolefin (HCFO) having a 
carbon-carbon double bond within the molecular structure, paragraph 0055), the refrigerant circulation device comprising: a recovery catalyst (6) that is arranged so as to be capable of contacting the refrigerant in the refrigerant circulation circuit (7, paragraph 0070) and returns, to a pre-isomerization state (isomer suppressed, paragraph 0074), an isomer formed by 
Regarding claim 2, Ueda teaches the recovery catalyst is arranged between the compressor and the condenser (Figure 1).
Regarding claim 3, Ueda teaches the recovery catalyst is arranged between the condenser and the evaporator (Figure 9).
Regarding claim 5, Ueda teaches all the limitations of claim 5 including arranging a recovery catalyst (6) to a region of the refrigerant circulation circuit where an operation temperature of the refrigerant is 150.degree. C. or higher (175 degree C or higher, paragraphs 0025-0026, 0050, 0064). See rejection of claim 1.
Regarding claim 6, Ueda teaches where the region where the operation temperature of the refrigerant is 150.degree. C. or higher (175 degree C or higher, paragraphs 0025-0026, 0050, 0064) is present between the compressor and the condenser (Figure 1).
Regarding claim 7, Ueda teaches the region where the operation temperature of the refrigerant is 150.degree. C. or higher (175 degree C or higher, paragraphs 0025-0026, 0050, 0064, 0096) is present between the condenser and the evaporator (Figure 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and further in view of Sommer et al (US 2015/0226467).
Regarding claim 4, Ueda teaches the invention as described above but fails to explicitly teach a driving machine that drives the compressor through an accelerator; an introduction passage that connects the condenser and the driving machine to each other and guides the condensed refrigerant to the driving machine; and a return passage that connects a primary pipe between the expansion valve and the evaporator to the driving machine and returns the refrigerant having passed through the driving machine to the primary pipe, wherein the recovery catalyst is arranged in the return passage or around the driving machine.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the a refrigerant circulation device of Ueda to include a driving machine that drives the compressor through an accelerator; an introduction passage that connects the condenser and the driving machine to each other and guides the condensed refrigerant to the driving machine; and a return passage that connects a primary pipe between the expansion valve and the evaporator to the driving machine and returns the refrigerant having passed through the driving machine to the primary pipe, wherein the recovery catalyst is arranged in the return passage or around the driving machine in view of the teachings of Sommer to provide  cooling circuit that utilizes refrigerant that originates in the condenser to cool a motor and electromagnetic bearings and their controls. 
Regarding claim 8, Ueda teaches the invention as described above but fails to explicitly teach the refrigerant circulation device includes a driving machine that drives the compressor through an accelerator; an introduction passage that connects the condenser and the driving 
However, Sommer teaches a driving machine (VSD) that drives the compressor (20) through an accelerator (line connecting VSD to 20); an introduction passage (60) that connects the condenser and the driving machine to each other and guides the condensed refrigerant to the driving machine (172); and a return passage (line from 170 to 50)  that connects a primary pipe between the expansion valve (41) and the evaporator (50) to the driving machine and returns the refrigerant having passed through the driving machine to the primary pipe (Figure 2), wherein the region where the operation temperature of the refrigerant is 150.degree. C. or higher is present in the return passage or around the driving machine (understood 6 of Ueda is capable of being arranged on 60 or 172 of Sommer due to the indefiniteness of the claim) to provide cooling circuit that utilizes refrigerant that originates in the condenser to cool a motor and electromagnetic bearings and their controls.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the a refrigerant circulation device of Ueda to include a driving machine that drives the compressor through an accelerator; an introduction passage that connects the condenser and the driving machine to each other and guides the condensed refrigerant to the driving machine; and a return passage that connects a primary pipe between the expansion valve and the evaporator to the driving machine and returns the refrigerant having passed through the driving machine to the primary pipe, wherein the region where the operation temperature of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763